                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION


MARK DENTLER, Personal Representative of
the Estate of MATTHEW JOHN DENTLER,

                  Plaintiff,

v.                                                                         Case No. 1:18-cv-323
                                                                           Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

            Defendant,
__________________________________/

                                                      OPINION

                  Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied claimant’s application for disability insurance benefits (DIB).1

                  Claimant, Matthew John Dentler, alleged a disability onset date of December 15,

2008. PageID.293. Claimant identified his disabling conditions as “5 bypass heart surgery,” high

blood pressure, blood sugar, and tingling sensation in feet. PageID.285. Prior to applying for DIB,

claimant completed the two years of college (welding and blueprint reading), and had past

employment as senior manufacturing technician and general construction worker. PageID.297.

An Administrative law judge (ALJ) reviewed claimant’s application de novo and entered a written

decision denying benefits on June 7, 2017. PageID.33-44. This decision, which was later




1
 The record reflects that the claimant passed away on January 24, 2019. See Suggestion of Death (ECF No. 14). The
plaintiff in this lawsuit is now the personal representative of the claimant. For that reason, the Court will refer to the
medical history and work history of the deceased “claimant,” Matthew John Dentler.

                                                            1
approved by the Appeals Council, has become the final decision of the Commissioner and is now

before the Court for review.

               I.      LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period



                                                 2
of not less than twelve months. See 20 C.F.R. §404.1505; Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990). In applying the above standard, the Commissioner has developed a five-step

analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               II.     ALJ’s DECISION

               Claimant’s application for disability benefits failed at the fifth step of the

evaluation. At the first step, the ALJ found that claimant had not engaged in substantial gainful

activity from his alleged onset date of December 15, 2008, through his date last insured of

                                                 3
September 30, 2015, with an exception for approximately three weeks in January and February

2013 (during which he worked as a welder). PageID.35.2 At the second step, the ALJ found that

through his date last insured (September 30, 2015), claimant had severe impairments of “coronary

artery disease with a history of multi-vessel bypass grafting and diabetes mellitus with

neuropathy.” Id.

                 At the third step, the ALJ found that through his date last insured, claimant did not

have an impairment or combination of impairments that met or equaled the requirements of the

Listing of Impairments in 20 C.F.R. Pt. 404, Subpt. P, App. 1. PageID.36. The ALJ decided at

the fourth step that:

               On or before September 30, 2015, the claimant had the residual functional
        capacity to perform medium work as defined in 20 CFR 404.1567(c) except he
        could not climb ladders, ropes, or scaffolds; he could not balance, stoop, or crouch
        more than frequently; and he could not kneel, crawl, or climb stairs/ramps more
        than occasionally. He could not operate leg/foot controls; he could not work at
        unprotected heights or around dangerous moving machinery; and he could not
        operate motor vehicles more than frequently.

PageID.37. The ALJ also found that through the date last insured, claimant was unable to perform

his past relevant work. PageID.42.

                 At the fifth step, the ALJ determined that claimant could perform a significant

number of unskilled jobs at the medium exertional level in the national economy. PageID.43-44.

Specifically, the ALJ found that claimant could perform the requirements of occupations in the

national economy including order picker (64,000 jobs), packager (59,000 jobs), and production

helper (58,000 jobs). PageID.PageID,43-44. Accordingly, the ALJ determined that claimant had

not been under a disability, as defined in the Social Security Act, at any time from December 15,

2008 (his alleged onset date) through September 30, 2015 (the date last insured). PageID.44.


2
 While claimant’s earning record included $106,800.00 during 2009, these wages represented a “buy-out” offered to
senior employees at plaintiff’s employer (American Axel & Manufacturing Inc.). PageID.35.

                                                       4
               III.    DISCUSSION

               Plaintiff set forth two issues on appeal.

               A.     The Decision wrongly rejects the opinions of the doctors
               who treated Mr. Dentler and instead accepts the opinion of a
               non-physician, “single decision maker” interpreting the report
               of a doctor who spent a total of nine minutes with him. As result,
               Mr. Dentler is entitled to a remand to more properly assess the
               weight afforded to those opinions.

               Plaintiff contends that the ALJ improperly rejected the opinions of two treating

physicians, Dr. Dennis Konzen and Dr. Nathan Averill, and accepted the opinion of an examining

physician (Michael Geoghegan, D.O.). A treating physician’s medical opinions and diagnoses are

entitled to great weight in evaluating plaintiff's alleged disability. Buxton v. Halter, 246 F.3d 762,

773 (6th Cir. 2001). “In general, the opinions of treating physicians are accorded greater weight

than those of physicians who examine claimants only once.” Walters v. Commissioner of Social

Security, 127 F.3d 525, 529-30 (6th Cir. 1997). “The treating physician doctrine is based on the

assumption that a medical professional who has dealt with a claimant and his maladies over a long

period of time will have a deeper insight into the medical condition of the claimant than will a

person who has examined a claimant but once, or who has only seen the claimant’s medical

records.” Barker v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994). See 20 C.F.R. §404.1527(c)(2)

(“Generally, we give more weight to opinions from your treating sources, since these sources are

likely to be the medical professionals most able to provide a detailed, longitudinal picture of your

medical impairment(s) and may bring a unique perspective to the medical evidence that cannot be

obtained from the objective medical findings alone or from reports of individual examinations,

such as consultative examinations or brief hospitalizations”).

               Under the regulations, a treating source’s opinion on the nature and severity of a

claimant’s impairment must be given controlling weight if the Commissioner finds that: (1) the

                                                  5
opinion is well-supported by medically acceptable clinical and laboratory diagnostic techniques;

and (2) the opinion is not inconsistent with the other substantial evidence in the case record. See

Gayheart v. Commissioner of Social Security, 710 F.3d 365, 375 (6th Cir. 2013); 20 C.F.R.

§404,1527(c)(2). Finally, the ALJ must articulate good reasons for not crediting the opinion of a

treating source. See Wilson v. Commissioner of Social Security, 378 F.3d 541, 545 (6th Cir. 2004);

20 C.F.R. §404.1527(c)(2) (“[w]e will always give good reasons in our notice of determination or

decision for the weight we give your treating source’s opinion”).

               1.      Dr. Konzen

               As an initial matter, the ALJ addressed plaintiff’s limited interaction with the

physicians in Michigan prior to his date last insured:

               The record shows that the claimant sought to establish care at
       Woodbridge/Three Rivers Family Practice in July 2015. D. Konzen, M.D. noted
       his [claimant’s] report that he “predominately lives in South Carolina” and was
       “kind of back up to Michigan temporarily.” The claimant stated that his blood
       sugar levels had been “running very high.” Other than a very elevated blood
       pressure, for which Dr. Konzen added the beta blocker Metroprolol to his regimen,
       the claimant's exam was normal, with clear lungs and good heart sounds as well as
       a sinus rhythm noted. The claimant requested Dr. Konzen to complete a “disability
       form” for him and such was completed at that time (Exhibit 7f/pp.1, 2).

               When examined in late August 2015, P. Newhouse, M.D. noted that the
       claimant's blood pressure was still elevated and his prescription for Metoprolol was
       renewed with an increased dosage. Recently performed laboratory tests were
       reviewed, which showed his A1c level to measure 7.6. Dr. Newhouse stated that
       his diabetes was “not nearly as bad as he would (like) Dr. Konzen to believe.” He
       considered the claimant’s diabetes to have “fair control,” and advised follow-up in
       three months (Exhibit 7f/p.3).

PageID.40.

               The ALJ addressed the opinion evidence as follows.

               As for the opinion evidence, the undersigned accorded little weight to the
       opinion offered in July 2015 by D. Konzen, M.D. regarding his assessment of the
       claimant's physical limitations. He indicated that he considered the claimant able to
       lift 20 pounds frequently and carry 20 pounds occasionally and, in addition to

                                                 6
       postural and environmental limitations, able to sit, stand, and walk, in combination,
       for less than a total of five hours in an eight-hour workday. He further indicated
       that he considered the claimant unable to sort, handle, and use paper/files (Exhibit
       6f). The undersigned notes that Dr. Konzen completed this form at the claimant's
       request, noting his report that he was “sent by his cardiologist to have the form
       completed” (See Exhibit 7f/p.1).

                The undersigned is not persuaded by this opinion for several reasons. Dr.
       Konzen did not reference any objective medical evidence to support his
       conclusions. His treatment note regarding the claimant’s visit in July 2015 states
       that he had not examined the claimant since 2008, and despite having no laboratory
       testing to review, indicated that he considered the claimant's diabetes to have
       ''terrible control;" this was later found to not be the case once lab testing was
       performed. There is no annotation within Dr. Konzen's treatment note from the
       claimant's July 2015 visit of any complaint regarding the use of his hands to warrant
       a limitation of their use. In addition, despite his statement within this treatment note
       that he essentially considered the claimant “disabled” due to severe heart disease
       and back pain (See Exhibit 7f/p. l), he had no medical evidence of a back
       impairment. There is no evidence that any diagnostic testing of his back had been
       performed since 2008, no treatment for back pain documented, and no indication
       that any spine-related work restrictions had been issued in the past. Furthermore,
       it was the claimant's testimony that Dr. Konzen did not perform a thorough exam
       at this visit, conceding that they primarily “just talked.” It appears that Dr. Konzen
       based his opinion upon the claimant’s subjective statements, and with no
       examination findings or objective diagnostic evidence to support his conclusions,
       such are of little probative value.

PageID.40-41.

                Based on this record, the ALJ gave good reasons for giving little weight to Dr.

Konzen’s opinions. The doctor last examined plaintiff in 2008, about seven years prior to the date

that the doctor filled out the disability form. The doctor provided no objective medical evidence

to support his conclusions as set forth on the fill-in-the-blank form. As this Court has previously

stated, “ALJs are not bound by conclusory statements of doctors, particularly where they appear

on ‘check-box forms’ and are unsupported by explanations citing detailed objective criteria and

documentation.” Laporte v. Commissioner of Social Security, No. 1:15-cv-456, 2016 WL 5349072

at *7 (W.D. Mich. Sept. 26, 2016). Accordingly, plaintiff’s claim of error with respect to Dr.

Konzen’s opinion is denied.

                                                  7
       2.      Dr. Averill

       The ALJ addressed Dr. Averill’s opinion as follows:

        The undersigned notes that the opinion regarding the claimant's physical
limitations from Dr. Averill was offered in a sworn statement in September 2016,
almost one year after the date the claimant last retained insured status. He stated
that he considered the claimant limited to being on his feet, standing or walking,
for a total of one hour during an eight-hour workday and limited to lifting 20
pounds. Dr. Averill indicated that he considered these limitations to be relevant as
of the first date he examined the claimant in September 2014 because the claimant
exhibited diminished sensation in his feet consistent with diabetic peripheral
neuropathy at that time and “has significant marked (coronary artery) disease which
is symptomatic” (Exhibit 9f).

         However, the undersigned notes that while the claimant reported
experiencing recent intermittent chest pain, shortness of breath, and fatigue at his
initial exam with Dr. Averill in late September 2014 (Exhibit 13f/p.17), he reported
improvement of these symptoms at his next exam the following month. He also
considered the numbness and pain in his feet to be “much improved” since he
started using Gabapentin/Neurontin; he additionally reported an improved mood
since he began using Sertraline/Zoloft (Exhibit 13f/p.14), all of which had been
prescribed by Dr. Averill at his initial visit. The claimant denied medication side-
effects as well as hypertensive symptoms at all subsequent exams, and he also
denied hypoglycemic episodes, even when he admitted to noncompliance with his
hypertensive medication(s) and diabetic dietary restrictions (Exhibit 13f/pp.5, 10,
14). The undersigned notes that after the claimant’s initial exam with Dr. Averill in
September 2014, there are no further reports of any cardiac symptoms annotated
prior to September 30, 2015. In fact, only one visit with Dr. Averill is documented
during the entire year of 2015 (Exhibit 13 f/pp.10-13). There is no evidence that
symptoms of the claimant's heart disease required emergent treatment during that
year and, therefore, the undersigned is not persuaded that the claimant’s heart
disease was “significantly symptomatic,” as noted within Dr. Averill’s sworn
statement, during the period from September 2014 through September 2015.

        In addition, while Dr. Averill indicated that his assessment of the claimant's
physical limitations was based, in part, upon the peripheral neuropathy in his feet
evident at his exam in September 2014, the claimant’s exam by Dr. Geoghegan
only two months later revealed diminished sensation in his toes only, a normal gait,
and no difficulties with squatting, hopping, and performing a heel-and-toe walk.
The undersigned further notes that Dr. Geoghegan noted the claimant’s denial of
any recent cardiac-related chest pain (Exhibit 5f). Dr. Averill's assessment of the
claimant's physical limitations appears to rely heavily upon the claimant's
subjective reports and is not consistent with his treatment notes or the exam findings
by Dr. Geoghegan. Therefore, little weight was accorded Dr. Averill's opinion
(Exhibit 9f).

                                          8
PageID.41-42. Based on this record, the ALJ gave good reasons for his decision to assign little

weight to the Dr. Averill’s opinion. The ALJ’s evaluation of Dr. Averill’s opinion is supported by

substantial evidence in the medical record. Accordingly, plaintiff’s claim of error with respect to

Dr. Averill’s opinion is denied.

               B.      The Decision failed to consider the opinion of the treating
               doctor submitted after the hearing, but relating to the period of
               disability at issue – up through September 30, 2015, his date last
               insured for Social Security Disability Benefits.

               Plaintiff contends that the Commissioner failed to consider a new medical opinion

by David Makowski, D.O. The ALJ never saw this opinion, which was prepared on January 3,

2018, almost seven months after the ALJ entered his decision on June 7, 2017. PageID.93-95.

Plaintiff’s counsel submitted this opinion to the Appeals Counsel shortly before the Council denied

plaintiff’s request for review on February 6, 2018. PageID.22-27. While plaintiff apparently wants

a sentence-six remand, he does not address the legal standard other than to state that the “the

Appeals Council rejected this opinion outright without making a determination of good cause or

materiality of the evidence.” Plaintiff’s Brief at PageID.719.

               When a plaintiff submits evidence that has not been presented to the ALJ, the Court

may consider the evidence only for the limited purpose of deciding whether to issue a sentence-

six remand under 42 U.S.C. § 405(g). See Sizemore v. Secretary of Health and Human Services,

865 F.2d 709, 711 (6th Cir.1988). Under sentence-six, “[t]he court . . . may at any time order the

additional evidence to be taken before the Commissioner of Social Security, but only upon a

showing that there is new evidence which is material and that there is good cause for the failure to

incorporate such evidence into the record in a prior proceeding . . .” 42 U.S.C. § 405(g). In a

sentence-six remand, the court does not rule in any way on the correctness of the administrative

decision, neither affirming, modifying, nor reversing the Commissioner’s decision. Melkonyan v.

                                                 9
Sullivan, 501 U.S. 89, 98 (1991). “Rather, the court remands because new evidence has come to

light that was not available to the claimant at the time of the administrative proceeding and that

evidence might have changed the outcome of the prior proceeding.” Id. “The party seeking a

remand bears the burden of showing that these two requirements are met.” Hollon ex rel. Hollon

v. Commissioner of Social Security, 447 F.3d 477, 483 (6th Cir. 2006).

               “A claimant shows ‘good cause’ by demonstrating a reasonable justification for the

failure to acquire and present the evidence for inclusion in the hearing before the ALJ.” Foster v.

Halter, 279 F.3d 348, 357 (6th Cir. 2001). To show good cause a claimant is required to detail the

obstacles that prevented him from entering the evidence in a timely manner. Bass v. McMahon,

499 F.3d 506, 513 (6th Cir. 2007). “The mere fact that evidence was not in existence at the time

of the ALJ’s decision does not necessarily satisfy the ‘good cause’ requirement.” Courter v.

Commissioner of Social Security, 479 Fed. Appx. 713, 725 (6th Cir. 2012). In order for a claimant

to satisfy the burden of proof as to materiality, “he must demonstrate that there was a reasonable

probability that the [Commissioner] would have reached a different disposition of the disability

claim if presented with the new evidence.” Sizemore, 865 F.2d at 711.

               Dr. Makowski’s letter was dated January 3, 2018, almost seven months after the

ALJ entered his decision denying benefits. PageID.44. Based on this date, it was not relevant to

plaintiff’s DIB claim which involved his condition between December 15, 2008 and September

30, 2015. PageID.44. To remedy this obvious problem, Dr. Makowski sought to connect his 2018

report to Dr. Konzen’s July 2015 report. Dr. Makowski stated that he took over plaintiff’s care in

August 2016, upon the retirement of Dr. Konzen. PageID.94. Although Dr. Makowski had no

personal knowledge of plaintiff’s condition on or before the date last insured of September 30,

2015, he concurred with the limitations set forth by Dr. Konzen on July 22, 2015. Id.



                                                10
               Plaintiff is not entitled to a sentence-six remand. First, plaintiff has not presented

good cause for the late production of this evidence. Contrary to plaintiff’s contention, he cannot

demonstrate good cause simply because Dr. Makowski’s letter “was not in existence” prior to the

ALJ’s decision. See Courter, 479 Fed. Appx. at 725. Next, plaintiff has presented no evidence of

any obstacles that prevented him from obtaining an opinion from Dr. Makowski prior to the

issuance of the ALJ’s decision. A claimant’s failure to obtain otherwise-available medical

evidence before the hearing does not constitute the “good cause” under 42 U.S.C. § 405(g). See

Oliver v. Secretary of Health and Human Services, 804 F.2d 964, 966 (6th Cir.1986) (finding that

the claimant did not have good cause for failing to obtain additional medical tests in advance of

his administrative hearing before the ALJ). Furthermore, Dr. Makowski’s letter was generated

after the denial of his claim, designed to rebut the ALJ’s decision, and submitted to obtain relief

from the Appeals Council. See Plaintiff’s Brief at PageID.718 (“Dr. Makowski’s new statement

answers the objections the Decision had to the earlier statements of the other treating sources.”).

Under such circumstances, good cause does not exist for plaintiff’s failure to present this new

evidence to the ALJ. See Key v. Heckler, 754 F.2d 1545, 1551 (9th Cir. 1985) (explaining that the

good cause requirement would be meaningless if every time a claimant lost before the agency he

was free to seek out a new expert witness who might better support his position).

               Second, plaintiff has failed to demonstrate materiality.         As discussed, Dr.

Makowski did not treat plaintiff during the relevant time period and had no personal knowledge

of plaintiff’s condition prior to August 2016. Nevertheless, Dr. Makowski expressed the opinion

that plaintiff’s conditions “would have been at least as limiting as set forth in Dr. Konzen’s July

22, 2015 [evaluation], and that his impairments have persisted and worsened to today’s date.”

PageID.94. Dr. Makowski could testify regarding plaintiff’s condition as it existed in August



                                                11
2016. However, to the extent Dr. Makowski re-affirmed Dr. Konzen’s 2015 opinion, he was acting

as an expert who rendered an opinion based upon a review plaintiff’s medical records. See

Sizemore, 865 F.2d at 712 (“Evidence which reflected the applicant’s aggravated or deteriorated

condition is not relevant because such evidence does not demonstrate the point in time that the

disability itself began.”). Finally, Dr. Makowski expressed his belief that plaintiff “could not

engage in full-time work, maintain a set schedule, demonstrate reliability, or otherwise work at

any exertional level for 8 hours a day 5 days a week, and those impairments would have been

present going back to at least July 22, 2015.” PageID.95. The ALJ would not be bound by this

belief. It is well established that the Commissioner, not the doctor, makes the determination as to

whether a claimant is unemployable due to a disability. See 20 C.F.R. § 404.1527(d)(1) (“[a]

statement by a medical source that you are ‘disabled’ or ‘unable to work’ does not mean that we

will determine that you are disabled”). For all of these reasons, plaintiff’s request for a sentence-

six remand is denied.

               IV.      CONCLUSION

               The ALJ’s determination is supported by substantial evidence.                    The

Commissioner’s decision will be AFFIRMED pursuant to 42 U.S.C. § 405(g). A judgment

consistent with this opinion will be issued forthwith.



Dated: September 24, 2019                                /s/ Ray Kent
                                                         United States Magistrate Judge




                                                 12
